Case 1:21-cv-00003-JJM-PAS Document 8 Filed 05/12/21 Page 1 of 1 PageID #: 79




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


 CARLINE VILBON,                                   )
     Plaintiff                                     )
                                                   )
              vs.                                  )
                                                   )       Civil Action No. 21-CV-00003-JJM-PAS
                                                   )
 HB EMPLOYEE SERVICES, LLC                         )
       Defendant                                   )
                                                   )
                                                   )



                                         STATUS REPORT

              The above case is stayed pending arbitration. Defendant’s attorney submitted list

  of arbitrators to Plaintiff’s attorney of February 1, 2021.

              Plaintiff responded to this list on May 12, 2021 and agreed to one of the names on

  the list.

              Plaintiff’s attorney apologizes for the delay and will proceed in a timely manner

  in the case going forward including coming up with a list of arbitrators if the arbitrator

  above in unable to do the arbitration.


  Respectfully submitted,                                  Respectfully submitted,
  By Plaintiff’s Attorney,                                 By Defendant’s Attorney,

  /s/ Richard J. Savage                                    /s/ Jillian Folger-Hartwell
                                                           ______________________________
  Richard J. Savage (#5448)                                Jillian Folger-Hartwell (#6970)
  SAVAGE & SAVAGE                                          LITTLER MENDELSON, P.C.
  156 Airport Road                                         One Financial Plaza, Suite 2205
  Warwick, RI 02889                                        Providence RI 02903
  Telephone: (401) 732-9500                                Telephone: (401) 824-2500
  Fax: (401) 732-0166                                      Fax: (401) 454-2629
  richard@savageandsavage.com                              jfolgerhartwell@littler.com
  Dated: May 12, 2021                                      Dated: May 12, 2021
